IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40046
                        Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JOSE CORTEZ-ORTA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-432-1
                       - - - - - - - - - -
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Jose

Cortez-Orta has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Cortez

has received a copy of counsel’s motion and brief but has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue.   Accordingly, counsel’s

motion to withdraw is GRANTED.   Counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40046
                              - 2 -

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.